Citation Nr: 0631354	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  

2.  Entitlement to service connection for pes planus of the 
right foot.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
February 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 2002 and October 2002 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A Board decision in September 1958, which is final, see 
38 U.S.C.A. § 7104, denied the veteran's claim of entitlement 
to service connection for multiple disabilities, including 
gastritis.  In November 2001 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim for service connection for a gastrointestinal disorder.  
The RO found that the additional evidence was not new and 
material, and the appeal on that issue ensued.     


FINDINGS OF FACT

1.  An unappealed Board decision in September 1958 denied 
entitlement to service connection for gastritis.

2.  Additional evidence received since September 1958 does 
not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a gastrointestinal 
disorder.

3.  There is no competent medical evidence of record showing 
that the veteran's planus of the right foot is anything other 
than a congenital abnormality or that this condition worsened 
in service. 

4.  There is no medical evidence of record reflecting that 
the veteran has been diagnosed with PTSD. 


CONCLUSIONS OF LAW

1.  A Board decision in September 1958, denying entitlement 
to service connection for gastritis, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

2.  Additional evidence received since September 1958 is not 
new and material, and 
the claim for service connection for a gastrointestinal 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006). 

3.  Pes planus of the right foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.57 (2006).

4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).       
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in April 
2002, September 2002, and April 2004 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  There is 
no indication in the record that additional evidence material 
to the issues decided herein is available which, is not part 
of the veteran's claims file and which, with regard to the 
issue of reopening a claim for service connection for a 
gastrointestinal disorder, VA, under its limited duty to 
assist a claimant attempting to reopen a claim which was the 
subject of a prior final disallowance, see 38 U.S.C.A. 
§ 5103A(f) (West 2002), might have a duty to assist the 
veteran in attempting to obtain.  Therefore, the Board finds 
that VA has met the duties to notify and to assist required 
by law as to the appeal decided herein.

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in line of duty in the active military service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Service 
connection presupposes a diagnosis of a current disease.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  

There is a presumption of aggravation where a pre-service 
disability undergoes an increase in severity during service, 
and clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b) (2006).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2006).  

Except as provided in § 5108, when a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  See 66 Fed. Reg. 45,630.  Those amendments 
apply to the attempt by the appellant to reopen his claim for 
service connection for a gastrointestinal disorder.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

Attempt To Reopen Claim For Service Connection For A 
Gastrointestinal Disorder.  The evidence of record at the 
time of the Board's September 1958 final disallowance of 
service connection for gastritis included his service medical 
records, which showed that the veteran was treated in service 
in September 1954 for an episode of acute gastroenteritis and 
that at an examination for separation from active service in 
February 1955 his abdomen and viscera were evaluated as 
normal and no disorder of the gastrointestinal system at that 
time was shown.

The new evidence presented and secured since September 1958 
regarding the veteran's gastrointestinal status includes his 
written statement to VA that he has a gastrointestinal 
problem and records of post-service VA medical treatment of 
the veteran.  The VA treatment records reveal that, in May 
2001 and in May 2002, when VA physicians performed reviews of 
the veteran's bodily systems, gastrointestinal examinations 
were negative.

Because the veteran is not qualified to provide a medical 
opinion on a question of medical diagnosis or on a question 
of medical causation, the additional evidence consisting of 
his stated assertion that he has a gastrointestinal disorder 
which he believes is in some way related to his active 
military service lacks probative value and is not material.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

No competent or credible evidence has been added to the 
record since September 1958 which relates to the 
unestablished fact of the veteran having a current 
gastrointestinal disorder which had onset during his active 
service or is etiologically related to such service.  There 
is, therefore, no new and material evidence sufficient to 
warrant the reopening of the veteran's claim for service 
connection for a gastrointestinal disorder, and for that 
reason the appeal on that issue must be denied.  See 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).   

Service Connection For Pes Planus Of Right Foot.  It is 
essential to make a distinction between bilateral flatfoot as 
a congenital condition or as an acquired condition.  The 
congenital condition, with depression of the arch but no 
evidence of abnormal callosities, areas of pressure, strain, 
or demonstrable tenderness, is a congenital abnormality which 
is not compensable.  38 C.F.R. § 4.57 (2005).

The veteran's available service medical records do not 
contain a report of a medical examination prior to his 
entrance upon active duty.  The service medical records 
contain an entries showing that in May 1954 a service 
department physician noted that the veteran has flat and 
splayed feet and a diagnosis of bilateral pes planus.  
"Splay-foot" is talipes vagus, a deformity of the foot in 
which the heel is turned inward from the midline of the leg.  
See Dorland's Illustrated Medical Dictionary (Dorland's) 
1560, 1657 (28th ed., 1994).  At the examination for 
separation from service in February 1955 it was noted that 
the veteran had mild flat feet, which were not 
incapacitating.    

At VA medical examinations in April 1968 and July 1970, the 
veteran made no complaint about his feet and the examining 
physicians reported no specific findings concerning his feet.  
The veteran's VA treating physicians who conducted clinical 
reviews of his bodily systems in May 2001 and May 2002 did 
not report any findings or diagnosis of a disorder or 
abnormality of the veteran's feet.  Nevertheless, it is 
reasonable to presume that the veteran still has the 
bilateral pes planus (flat feet) which he was found to have 
in service in 1954.

There is no competent medical evidence of record showing that 
the veteran's pes planus of the right foot either had onset, 
that is, was acquired, during his active military service, 
or, if pes planus pre-existed the veteran's service, the 
underlying condition of pes planus of the right foot worsened 
in service.  There is also no competent medical evidence of 
record showing that the veteran's pes planus of the right 
foot is other than a congenital or developmental defect.  
There is thus no reasonable basis on which service connection 
for pes planus of the right foot may be allowed, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
4.57 (2006).      

Service Connection For PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006). 

The veteran's representative has indicated to VA that the 
veteran believes that he has the psychiatric disorder of PTSD 
related to having participated in boxing matches in service.  
The veteran's service medical records show that he was seen 
in November 1954 for evaluation of his fear that he might 
have kidney disease.  It was noted by a service department 
physician at that time that the veteran was a member of a 
boxing team.  Urinalysis was negative for kidney abnormality 
or disease.  At a hearing before a Decision Review Officer at 
the RO in November 2003, the veteran testified that, "They 
wanted me to box" and "I received many blows..."  
(Transcript of hearing, page 2). 

In this case, at a VA psychiatric examination in September 
1970, the veteran was diagnosed with a schizophrenic 
reaction, chronic undifferentiated type, and in March 2003 
received a hospital discharge diagnosis of psychosis, not 
otherwise specified, after being admitted to a VA Medical 
center for evaluation and treatment of hearing voices telling 
him to burn a house down, but there is no competent medical 
evidence of record showing that any psychiatrist, 
psychologist, or other mental health professional qualified 
to make the diagnosis has ever reported a diagnosis of PTSD 
in the veteran's case.  

The veteran is not entitled to service connection for PTSD 
because the record in this case does not contain the required 
medical evidence diagnosing the condition, and so his appeal 
on that issue must be denied.  See 38 U.S.C.A. §§ 1110, 1131 
(West 20020; 38 C.F.R. §§ 3.303, 3.304(f) (2006).

Benefit Of Doubt Doctrine.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder, the appeal on that issue is 
denied.  

Entitlement to service connection for pes planus of the right 
foot is denied.

Entitlement to service connection for PTSD is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


